232 S.W.3d 701 (2007)
STATE of Missouri, Respondent,
v.
James Timothy HILTON, Appellant.
No. WD 67462.
Missouri Court of Appeals, Western District.
September 18, 2007.
Rosalynn Koch, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
James T. Hilton appeals his conviction of driving while intoxicated in violation of section 577.010.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential *702 purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).